212 F.3d 1031 (7th Cir. 2000)
Board of Trustees, Sheet Metal Workers'  National Pension Fund, et al.,    Plaintiffs-Appellants,v.Elite Erectors, Inc., Skylight Consultants  of America, Inc., and Mary Lowry,    Defendants-Appellees.
No. 99-3410
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 30, 2000Decided May 16, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP 98-298-C H/G--David F. Hamilton, Judge. [Copyrighted Material Omitted]
Before Harlington Wood, Jr., Easterbrook, and Kanne,  Circuit Judges.
Easterbrook, Circuit Judge.


1
Elite Erectors, which  installed skylights, was obliged under collective  bargaining agreements to contribute to the Sheet  Metal Workers' National Pension Fund and other  trusts covered by ERISA. When Elite went out of  business it owed plaintiffs (collectively "the  Funds") about $18,000. ERISA allows litigation "in  the district where the plan is administered,  where the breach took place, or where a defendant  resides or may be found". 29 U.S.C.  sec.1132(e)(2). Plaintiffs, which are  administered in Alexandria, Virginia, filed their  suit in the United States District Court for the  Eastern District of Virginia. Elite Erectors  defaulted. Before the district court entered  judgment, the Funds amended their complaint to  name Skylight Consultants of America, Inc., and  Mary Lowry as Elite's alter egos. Skylight and  Lowry also defaulted, and the district court  eventually entered judgment holding all three  jointly and severally liable to the Funds.


2
Just as they had ignored the suit, Elite,  Skylight, and Lowry ignored the judgment: they  neither appealed nor paid. After registering the  judgment in the United States District Court for  the Southern District of Indiana, where Lowry  lives and Skylight carries on a business, see 28  U.S.C. sec.1963, the Funds initiated collection  proceedings. At last stirred to action, Skylight  and Lowry (who, unlike Elite, are solvent) filed  a motion under Fed. R. Civ. P. 60(b)(4), asking  the district judge in Indiana to declare the  Virginia judgment void because, they asserted,  the Eastern District of Virginia lacked personal  jurisdiction over them. Skylight and Lowry did  not deny that they had been served with process  but observed that neither carried on any business  in Virginia. This much the Funds concede; they  rely, however, on another portion of  sec.1132(e)(2), which says that in a collection  action by a pension or welfare plan "process may  be served in any other district where a defendant  resides or may be found." That nationwide-service  clause enabled the Eastern District of Virginia  to acquire personal jurisdiction, the Funds  contended, and required Skylight and Lowry to  litigate in Virginia whether they were Elite's  alter egos. But the district judge in Indiana  concluded that Skylight and Lowry could be  defendants in Virginia only if they actually were  Elite's alter egos. Just as Skylight and Lowry  had declined to join issue on that subject in  Virginia, the Funds declined to join issue in  Indiana, deeming the subject foreclosed by the  Virginia judgment. Considering only the arguments  and evidence presented by Skylight and Lowry, the  district judge in Indiana concluded that they  were not Elite's alter egos and therefore had not  been subject to suit in Virginia. 46 F. Supp. 2d 852, reconsideration denied, 64 F. Supp. 2d 839  (1999). Because the Virginia court lacked  personal jurisdiction over Skylight and Lowry,  the Indiana judge held, its judgment is void with  respect to them.


3
Logically the first question is whether a  district court in which a judgment is registered  under sec.1963 may modify or annul that judgment  under Rule 60(b). Some courts have held that the  final sentence of sec.1963 para.1--"A judgment so  registered shall have the same effect as a  judgment of the district court of the district  where registered and may be enforced in like  manner."--means that the original judgment  becomes a judgment of the court in which it has  been registered, and therefore may be modified or  set aside by the court of registration. See  Rector v. Peterson, 759 F.2d 809 (10th Cir.  1985); Covington Industries, Inc. v. Resintex  A.G., 629 F.2d 730 (2d Cir. 1980). But sec.1963  does not say that the original judgment becomes  a local one; it says that the original judgment  has the effect of a local judgment. This is a  substantial difference, because the registered  judgment does not lose its existence in the court  that rendered the decree. Could the Southern  District of Indiana tell the Eastern District of  Virginia that it may not enforce its own judgment  if, for example, Skylight or Lowry should have  assets in Virginia? A judgment may be registered  in many districts, see Charles Alan Wright,  Arthur R. Miller & Mary Kay Kane, 11 Federal  Practice and Procedure sec.2787 (2d ed. 1995),  and it would not make much sense to allow each of  these districts to modify the judgment under Rule  60(b), potentially in different ways. Rector and  Covington state a minority view. Other circuits  conclude (with the support of Wright & Miller,  Federal Practice at sec.2865) that requests for  modification under Rule 60(b) must be presented  to the rendering court. E.g., Indian Head  National Bank of Nashua v. Brunelle, 689 F.2d 245  (1st Cir. 1982); First Beverages, Inc. v. Royal  Crown Cola Co., 612 F.2d 1164, 1172 (9th Cir.  1980). This circuit is among the majority that  require Rule 60(b) motions to be presented to the  rendering court. Fuhrman v. Livaditis, 611 F.2d 203, 204-05 (7th Cir. 1979). Cf. Harris Trust &  Savings Bank v. Ellis, 810 F.2d 700, 705-06 (7th  Cir. 1987).


4
None of the parties alerted the district judge  to Fuhrman and similar cases; the Funds did not  question the employment of Rule 60(b)(4), only  the district court's conclusion that the Eastern  District of Virginia lacked jurisdiction over  Skylight and Lowry. Still, the Southern District  of Indiana was free to disregard the judgment,  without formally annulling it under Rule  60(b)(4), if the rendering court lacked  jurisdiction. Adam v. Saenger, 303 U.S. 59, 62  (1938); Hanes Supply Co. v. Valley Evaporating  Co., 261 F.2d 29 (5th Cir. 1958). A motion in the  registration court under Rule 60(b)(4) is  functionally identical to a motion to preclude  enforcement under Adam; perhaps this is why In re  Joint Eastern & Southern District Asbestos  Litigation, 22 F.3d 755, 762 n.15 (7th Cir.  1994), approved the practice. Whether or not the  district court enters an order under Rule  60(b)(4), principles of issue preclusion would  prevent relitigation of the jurisdictional  question in other courts of registration.


5
"A party that simply refuses to appear may  contend in a later case that the first tribunal  lacked jurisdiction--though jurisdiction is the  only issue thus preserved, and if the first court  had jurisdiction then the judgment must be  enforced. See Earle v. McVeigh, 91 U.S. 503, 507 (1875); Williams v. General Electric Capital Auto  Lease, Inc., 159 F.2d 266 (7th Cir. 1998);  Metropolitan Life Insurance Co. v. Cammon, 929 F.2d 1220, 1222-23 (7th Cir. 1991). . . .  [O]therwise a court that lacked jurisdiction  could strong-arm a party to litigate the subject,  decide in favor of its own power, and thus block  any review of its adjudicatory competence."  United States v. Cook County, 167 F.3d 381, 388  (7th Cir. 1999) (emphasis in original). Skylight  and Lowry, who did not appear in the Virginia  action, therefore are entitled to resist  enforcement in Indiana if, but only if, the  United States District Court for the Eastern  District of Virginia lacked personal or subject-  matter jurisdiction.


6
The district judge in Indiana concluded that  personal jurisdiction could be established in  Virginia only if Skylight and Lowry were Elite's  alter egos, as the Funds' complaint asserted.  This interprets sec.1132(e)(2) as if it allowed  nationwide service (and thus personal  jurisdiction) only with respect to "employers"  or, more generally, "persons liable under ERISA"--a  step that would conflate jurisdiction with the  merits. Section 1132(e)(2) does not say this; it  provides nationwide service to bring "a  defendant" into the action. Whether the defendant  is liable under ERISA is the subject to be  litigated following service; it is not a  condition precedent to personal jurisdiction. The  Indiana judge gave an unnatural reading to  sec.1132(e)(2) in order to avoid what he  perceived to be a constitutional problem.  Ambiguous language that is constitutional when  read one way and unconstitutional when read  another properly may be understood the first way;  judges assume that Congress did not set out to  transgress constitutional limits. But the  constitutional penumbra is large; almost any  statute can be thought to raise "constitutional  issues," and treating these as license to rewrite  the law would divest Congress of effective  lawmaking power. Judges therefore must not  manufacture ambiguity or disregard  straightforward language. United States v.  Marshall, 908 F.2d 1312, 1318 (7th Cir. 1990) (en  banc), affirmed under the name Chapman v. United  States, 500 U.S. 453, 464 (1991). "[A]voidance of  a difficulty will not be pressed to the point of  disingenuous evasion." Rust v. Sullivan, 500 U.S. 173, 191 (1991). Section 1132(e)(2) does not  require or tolerate creative interpretation.  "Defendant" means defendant; Skylight and Lowry  were defendants in the Virginia action and were  served with process under sec.1132(e)(2); the  district court therefore had personal  jurisdiction unless sec.1132(e)(2) violates the  Constitution.


7
Three other circuits have held that  sec.1132(e)(2) and its counterpart 29 U.S.C.  sec.1451(d) (which applies exclusively to multi-  employer plans such as the Funds) comport with  all constitutional requirements. United  Electrical Workers v. 163 Pleasant Street Corp.,  960 F.2d 1080, 1085 (1st Cir. 1991); IUE AFL-CIO  Pension Fund v. Herrmann, 9 F.3d 1049, 1056-57  (2d Cir. 1993); Bellaire General Hospital v. Blue  Cross Blue Shield of Michigan, 97 F.3d 822, 825-  26 (5th Cir. 1996). Cf. Republic of Panama v.  BCCI Holdings (Luxembourg) S.A., 119 F.3d 935,  942-48 (11th Cir. 1997) (holding sec.1132(e)(2)  valid unless it causes a "severe disadvantage" to  defendant). Although we have not previously  addressed this question under ERISA, we have  concluded that nationwide service under other  statutes is proper, as long as the defendants  have adequate contacts with the United States as  a whole. E.g., United Rope Distributors, Inc. v.  Seatriumph Marine Corp., 930 F.2d 532, 534 (7th  Cir. 1991) (admiralty); Lisak v. Mercantile  Bancorp, Inc., 834 F.2d 668, 671-72 (7th Cir.  1987) (RICO); Fitzsimmons v. Barton, 589 F.2d 330,  332-34 (7th Cir. 1979) (securities laws). United  States v. Union Pacific R.R., 98 U.S. 569, 603-04  (1878), holds that Congress may make a court in  Washington, D.C., the exclusive forum for certain  claims arising under federal law, which makes it  hard to see how litigation across the Potomac in  Alexandria--part of the District until its  retrocession to Virginia in 1847--could be  unconstitutional.


8
One court of appeals recently disagreed. Relying  principally on a passage in Omni Capital  International v. Rudolf Wolff & Co., 484 U.S. 97,  104 (1987), the tenth circuit has concluded that  the defendant must have adequate contacts with  the federal district in which the litigation will  occur, and not just with the United States as a  whole. Peay v. Bellsouth Medical Assistance Plan,  205 F.3d 1206 (10th Cir. 2000). Recognizing that  there were many contrary decisions, Peay  disagreed particularly with In re Federal  Fountain, Inc., 165 F.3d 600 (8th Cir. 1999) (en  banc) (bankruptcy law), and Bellaire. Although we  have given its analysis respectful attention,  Peay does not persuade us to abandon Fitzsimmons  and its successors in and out of this circuit.


9
Linking personal jurisdiction to a defendant's  "contacts" with the forum developed in state  litigation. Due process limitations on  adjudication in state courts reflect not so much  questions of convenience as of jurisdictional  power. Barrow, Alaska, is farther from Juneau  than Indianapolis is from Alexandria, and travel  from Barrow to Juneau is much harder than is  travel from Indianapolis to Alexandria (there are  no highways and no scheduled air service from  Barrow to anywhere), yet no one doubts that the  Constitution permits Alaska to require any of its  citizens to answer a complaint filed in Juneau,  the state capital, just as the United States  confines some kinds of federal cases to  Washington, D.C., on the eastern seaboard.  Conversely Kentucky's proximity to southern  Indiana (Louisville would be more convenient for  residents of New Albany than tribunals in  Indianapolis) does not permit Kentucky to  adjudicate the rights of people who have never  visited that state or done business there; its  sovereignty stops at the border. Limitations on  sovereignty, and not the convenience of  defendants, lie at the core of cases such as  Burger King Corp. v. Rudzewicz, 471 U.S. 462  (1985), and World-Wide Volkswagen Corp. v.  Woodson, 444 U.S. 286 (1980), and their many  predecessors.


10
No limitations on sovereignty come into play in  federal courts when all litigants are citizens.  It is one sovereign, the same "judicial Power,"  whether the court sits in Indianapolis or  Alexandria. Peay did not deny this. Instead it  relied on the observation in Omni Capital, 484 U.S. at 104, that restrictions on state  adjudication enable litigants to preserve their  liberty and property from arbitrary confiscation.  No one doubts this; Congress could violate the  due process clause by requiring all federal cases  to be tried in Adak (the westernmost settlement  in the Aleutian Islands), because transportation  costs easily could exceed the stakes and make the  offer of adjudication a mirage. But this  principle is unrelated to any requirement that a  defendant have "contacts" with a particular  federal judicial district and does not block  litigation in easy-to-reach forums. A defendant  who lives in Springfield, in the territory of the  United States District Court for the Central  District of Illinois, may be required to defend  in Chicago (part of the Northern District)  without any constitutional objection on the  ground of undue inconvenience--even if the  defendant has never been to Chicago and has no  "contacts" with the Northern District--just as  Illinois could allocate the bulk of litigation  among its citizens to Chicago (or require  residents of Chicago to visit Springfield, where  the Supreme Court of Illinois sits).


11
Congress has not sought to throw litigants'  convenience to the winds or use transportation  costs to resolve small-stakes cases by default.  Venue under 28 U.S.C. sec.1391 usually respects  defendants' interests. See Stafford v. Briggs,  444 U.S. 527(1980). Even when Congress departs  from sec.1391 by allowing venue in the district  of the plaintiff's business or residence,  defendants' legitimate interests are protected by  28 U.S.C. sec.1404(a): "For the convenience of  parties and witnesses, in the interest of  justice, a district court may transfer any civil  action to any other district or division where it  might have been brought." Easy air  transportation, the rapid transmission of  documents, and the abundance of law firms with  nationwide practices, make it easy these days for  cases to be litigated with little extra burden in  any of the major metropolitan areas. If  Alexandria was particularly inconvenient for  Skylight and Lowry--and if it was "in the  interest of justice" for the Funds to bear the  incremental burden of litigating in Indiana,  rather than for Skylight and Lowry to bear the  incremental burden of litigating in Virginia--  then a motion under sec.1404(a) would have been  in order. Counsel for Skylight and Lowry couldhave filed the motion by mail, without stepping  outside the Southern District of Indiana.  Moreover, if defending in Alexandria imposed  extra costs on Skylight and Lowry, and if, as  they say, the Funds hadn't a leg to stand on  substantively, then Skylight and Lowry could have  litigated on the Funds' dime--for prevailing  parties in ERISA collection actions recover the  attorneys' fees necessary to fend off weak  claims. 29 U.S.C. sec.1132(g). Because 28 U.S.C.  sec.1404 and 29 U.S.C. sec.1132(g) protect  defendants' interests, sec.1132(e)(2) comports  with the Constitution and provided the Eastern  District of Virginia with personal jurisdiction  over Skylight and Lowry even on the assumption  that neither has any "contacts" with Virginia.


12
Although Skylight and Lowry persuaded the  Indiana court that the Virginia court lacked  personal jurisdiction over them, their arguments  on appeal center on subject-matter jurisdiction.  Invoking Peacock v. Thomas, 516 U.S. 349 (1996),  and Levit v. Ingersoll Rand Financial Corp., 874 F.2d 1186, 1192-94 (7th Cir. 1989), they contend  that state rather than federal law governs  vicarious liability for debts under ERISA. Cf.  Kokkonen v. Guardian Life Insurance Co., 511 U.S. 375 (1994). If their liability turns on state  law, then the Virginia court may have lacked  subject-matter jurisdiction over them--for,  although the parties may be of diverse  citizenship, the amount in controversy does not  exceed $75,000. See 28 U.S.C. sec.1332. We say  "may have" because the Funds' claim against Elite  unquestionably arose under federal law, and 28  U.S.C. sec.1367(a) creates supplemental  jurisdiction over claims against other defendants  to the extent that they "are so related to claims  in the action within such original jurisdiction  that they form part of the same case or  controversy under Article III of the United  States Constitution." See Stromberg Metal Works,  Inc. v. Press Mechanical, Inc., 77 F.3d 928 (7th  Cir. 1996). We need not decide, however, whether  the claim against Elite, Skylight, and Lowry was  a single controversy, because the Funds'  entitlements vis a vis Skylight and Lowry  independently arise under ERISA.


13
Peacock concludes that efforts to hold corporate  officers vicariously liable for their firms'  pension debts arise under state rather than  federal law, and that an effort to "pierce the  corporate veil" to collect a judgment under ERISA  therefore belongs in state court. Several of our  decisions remark that this conclusion does not  affect supplemental jurisdiction under sec.1367.  Thus federal courts may entertain vicarious-  liability theories in a single suit. Peacock is  limited, we have held, to successive litigation.  Wilson v. Chicago, 120 F.3d 681, 683-85 (7th Cir.  1997); see also Citizens Electric Corp. v.  Bituminous Fire & Marine Insurance Co., 68 F.3d 1016 (7th Cir. 1995). But there is a deeper  problem with defendants' position--they do not  appreciate the difference between vicarious and  direct liability.


14
Efforts to pierce the corporate veil ask a  court to hold A vicariously liable for B's debt.  If federal law does not establish vicarious  liability, then the request must rest on state  law; what other source could it have? But a  contention that A is B's "alter ego" asserts that  A and B are the same entity; liability then is  not vicarious but direct. Varity Corp. v. Howe,  516 U.S. 489, 492 (1996) (applying this  principle, initially developed in federal labor  law, to ERISA litigation); Central States Pension  Fund v. Central Transport, Inc., 85 F.3d 1282,  1286-87 (7th Cir. 1996). See also, e.g., Howard  Johnson Co. v. Hotel Employees, 417 U.S. 249, 259  n.5 (1974); United States v. Vitek Supply Corp.,  151 F.3d 580, 584-85 (1998); Reich v. Sea Sprite  Boat Co., 50 F.3d 413 (7th Cir. 1995). All  liability under ERISA is federal; a claim "arises  under" federal law when federal law creates the  right of action, see Merrell Dow Pharmaceuticals  Inc. v. Thompson, 478 U.S. 804, 808 (1986), and  the Funds contended in Virginia that they were  entitled to collect under ERISA.


15
Consider, for example, the situation in United  States v. Bestfoods, 524 U.S. 51 (1998): the  United States claimed that Bestfoods, parent  corporation to the operator of a polluted site,  was obliged to clean up that site. The Court  replied that if the parent corporation just  operated a subsidiary that owned polluting  assets, then it would be liable only if the  corporate veil could be pierced; but if the  parent actively exercised control over the assets  themselves, then it would be directly liable  under federal law. Even veil-piercing likely  would be subject to federal law--though the Court  reserved the possibility that federal law would  be based on state-law principles. 524 U.S. at 63-  64 n. 9. But when the parent and subsidiary are  just alter egos, then everything depends on, and  the claim arises under, federal law. Just so  here. The Funds claimed in Virginia that ERISA  required Skylight and Lowry to pay them about  $18,000. That may be right or wrong under ERISA,  but it was a federal rather than a state-law  claim.


16
Skylight and Lowry have one final sally: even  if a contention that defendants are alter egos of  an employer (and thus employers themselves)  arises under ERISA, the Funds' complaint in  Virginia did not allege all components of alter  ego status. This supposes that complaints must  allege each "element" of a "cause of action," the  norm in code pleading. But we have rejected this  proposition for federal litigation in general,  and ERISA in particular. Bartholet v. Reishauer  A.G. (Zurich), 953 F.2d 1073, 1077-78 (7th Cir.  1992). See also, e.g., Walker v. National  Recovery, Inc., 200 F.3d 500 (7th Cir. 1999);  Bennett v. Schmidt, 153 F.3d 516 (7th Cir. 1998).  A complaint just initiates a case; it need not  set out all of the applicable law or facts,  provided it notifies the defendant of the claim's  nature. Fed. R. Civ. P. 8. Even if the Funds'  complaint was subject to dismissal under Fed. R.  Civ. P. 12(b)(6), that shortcoming would not have  affected the district court's subject-matter  jurisdiction. Skylight and Lowry appear to  believe that whenever a claim flops, it also  falls out of federal jurisdiction. That's not so;  there is a gulf between "deficient" and "too  feeble to invoke federal jurisdiction." Steel Co.  v. Citizens for a Better Environment, 523 U.S. 83, 89-90 (1998); Bell v. Hood, 327 U.S. 678,  682-83 (1946). Perhaps the Funds would not have  been able to prove that Elite, Skylight, and  Lowry are just different manifestations of the  same entity. Cf. Papa v. Katy Industries, Inc.,  166 F.3d 937 (7th Cir. 1999) (defining the extent  of a single employer for purposes of employment-  discrimination law). But defendants did not put  the Funds to their proof, and the complaint is  not so loopy that it failed to establish federal  subject-matter jurisdiction. Because the Virginia  district court had jurisdiction, the Indiana  district court must enforce the judgment.

Reversed and Remanded